Exhibit 10.4

 

ONDAS HOLDINGS INC.

 

FORM OF 

 

RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), is made and effective
as of this ___ day of ________, 20__ (the “Grant Date”), by and between Ondas
Holdings Inc. (f/k/a Zev Ventures Incorporated) (the “Company”), and
____________________________________ (“Participant”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is desirous of increasing the incentive of Participant
whose contributions are important to the continued success of the Company;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the Company hereby grants Participant an award of
restricted stock units in the Stock of the Company pursuant to the Zev Ventures
Incorporated 2018 Incentive Stock Plan (the “Plan”), upon the following terms
and conditions. Capitalized terms not defined herein shall have the meaning
ascribed thereto in the Plan.

 

1. GRANT OF RESTRICTED STOCK UNITS

 

Subject to the terms and conditions of this Agreement and the Plan, the Company
hereby grants to the Participant the right to receive [_____________
(              )] shares of the Company’s Stock upon the satisfaction of certain
conditions (the “Restricted Stock Units”). Shares of the Company’s Stock shall
be issued only upon vesting of the Restricted Stock Units and only upon the
satisfaction of the terms and conditions set forth herein and in the Plan.

 

2. VESTING

 

No Stock shall be issued pursuant to the unvested Restricted Stock Units. Except
as otherwise provided for in the Plan and this Agreement, the Restricted Stock
Units shall vest upon the satisfaction of the vesting requirements set forth
below:

 

Date

Incremental Number



of Vested Restricted



Stock Units



Cumulative Number of Vested Restricted

Stock Units



     



There shall be no proportionate or partial vesting in the periods between the
vesting dates and all vesting shall occur only on the aforementioned vesting
dates.



 

3. TERMINATION OF EMPLOYMENT

 

Upon Participant’s termination of employment or other service with the Company
for any reason, the unvested portion of the Restricted Stock Units shall expire.

 



 

 



 



FORM



 

4. DISTRIBUTION OF STOCK

 

The Company shall deliver a certificate evidencing shares of Stock to the
Participant or direct its transfer agent to register such shares in book entry
form, within thirty (30) days following the vesting of any Restricted Stock
Units.



 

5. MISCELLANEOUS

 

(a) Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Board and as may be in effect from
time to time. The Plan is incorporated herein by reference. If and to the extent
that this Agreement conflicts or is inconsistent with the terms, conditions and
provisions of the Plan, the Plan shall control, and this Agreement shall be
deemed to be modified accordingly.

 

(b) Withholding. Participant agrees (a) to pay to the Company, or make
arrangements satisfactory to the Company regarding payment of, any federal,
state or local, domestic or foreign taxes of any kind required by law to be
withheld with respect to the Restricted Stock Units, and (b) that the Company
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind otherwise due to the Participant any federal, state or local taxes
of any kind required by law to be withheld with respect the Restricted Stock
Units.

 

(c) Status as a Shareholder. Participant shall have no rights of a shareholder
with respect to the Restricted Stock Units until the Stock is issued to him or
her pursuant to Section 4 above.

 

(d) Transferability. The Restricted Stock Units may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of unless the Plan so provides.

 

(e) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the parties and their respective successors
and permitted assigns.

 

(f) Entire Agreement; Amendments. This Agreement and the Plan constitute the
entire agreement among the parties and supersedes any prior understandings,
agreements, or representations by or among the parties, written or oral, that
may have related in any way to the subject matter hereof. This Agreement may not
be amended, supplemented, or modified in whole or in part except by an
instrument in writing signed by the party or parties against whom enforcement of
any such amendment, supplement, or modification is sought.

 

(g) No Rights to Continued Employment. Nothing contained herein shall give the
Participant the right to be retained in the employment or service of the Company
or any of its subsidiaries or affiliates or affect the right of any such
employer to terminate the Participant.

 



2

 



 



FORM





 

(h) Section 409A Compliance. It is intended that all compensation payable
pursuant to this Agreement are exempt from or, alternatively, comply with
Section 409A of the Code (and any legally binding guidance promulgated under
Section 409A of the Code (“Section 409A”), and this Agreement will be
interpreted, administered and operated accordingly. In the event that any
provision of this Agreement is inconsistent with Section 409A, then the
applicable provisions of Section 409A shall supersede such inconsistent
provision. For all purposes under Section 409A, Participant’s right to receive
any payments pursuant to this Agreement shall be treated as a right to receive a
separate and distinct payment, and any payments to be made in installments shall
be deemed to be a series of separate payments. A termination of employment or
service under this Agreement shall mean a “separation from service” under
Section 409A.

 

(i) Controlling Law. This Agreement and all questions relating to its validity,
interpretation, performance, and enforcement (including, without limitation,
provisions concerning limitations of actions), shall be governed by, and
construed in accordance with the laws of the State of Nevada.

 

(j) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.



 



  ONDAS HOLDINGS INC.         By:                            Name:   Title:    
      PARTICIPANT:             Name:     Address:        



 

 

3



 

 

